Citation Nr: 0515114	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  97-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for patellofemoral syndrome and patellar tendonitis 
of the right knee.

2.  Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids.

3.  Entitlement to a disability evaluation in excess of zero 
percent for costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989.  He also served from November 1989 to June 
1992, but his discharge for this time period was determined 
by an unappealed December 1993 administrative decision to 
have been issued under dishonorable conditions, barring most 
VA benefits based on that period, but allowing VA health care 
for any disabilities service-connected on the basis of that 
period.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 1996 and July 
1998 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

In a March 2003 decision, the Board denied service connection 
for a right shoulder disability and dermatitis.  The Board 
also denied increased evaluations for patellofemoral syndrome 
and patellar tendonitis of the right knee, hemorrhoids, and 
costochondritis.  The Board also ordered further development 
regarding the issue of service connection for a psychiatric 
disability, and this issue was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

The veteran appealed the denials of increased evaluations to 
the United States Court of Appeals for Veterans' Claims 
(Court).  In a January 2005 Order, the Court vacated parts of 
the March 2003 Board decision and remanded the increased 
evaluations issues back to the Board for further action 
consistent with a January 2005 Joint Motion for Partial 
Remand.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The January 2005 Joint Motion for Partial Remand noted that 
the VA failed to obtain Social Security Administration (SSA) 
records.  

Additionally, in regards to hemorrhoids, a January 2002 
examination report noted that neither the veteran's claims 
folder nor prior hospital records were available for review.  
These records should be reviewed and an examination should be 
conducted. 

The Board notes that the January 2002 VA examination report 
refers to a private January 2001 colonoscopy report that is 
not of record.  These records should be obtained for review.

A VA Form 28-1910, Application and Public Voucher for 
Advancement From The Vocational Rehabilitation Revolving 
Fund, dated in June 1997, shows that the veteran requested 
money.  If the veteran is receiving vocational 
rehabilitation, these record should be included in the claims 
file.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records, which have not 
been previously, submitted pertaining to 
treatment for all disabilities in issue 
including the January 2001 colonoscopy 
report from Erie County Medical Center.  

2.  The RO should contact the SSA and 
obtain copies of any decision awarding the 
appellant disability benefits from that 
agency as well as copies of the medical 
records utilized in making that 
determination.

3.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, and 
associate it with the claims folder.

4.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the severity of his service-
connected hemorrhoids.  The examiner is 
requested to report all symptomatology 
that can be attributed to the service-
connected hemorrhoids and provide a 
complete rationale for any opinion 
expressed.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

5.  If any benefit sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





